Title: To George Washington from Anthony Wayne, 4 November 1781
From: Wayne, Anthony
To: Washington, George


                  
                     Sir
                     Camp near York 4th Novr 1781
                  
                  The Campaign in this Quarter being gloriously terminated under your Excellency’s auspices—I have to request the Indulgence of a short respite from the field.
                  If that can not be granted, I must beg permission to advance at leasure (Independent of Command) until I join Genl Greene.
                  This is a matter in which I am much Interested not only on acct of my Wound but my feelings your Compliance will therefore greatly Oblige your Excellency’s Most Obt & very Hume Sert 
                  
                     Anty Wayne
                  
               